DISMISS and Opinion Filed December 3, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00796-CV

     PARTNERS PERSONNEL MANAGEMENT SERVICES, LLC,
    XIMENA VARELA, DENISE SOTO, ESMERALDA CABRERA
  MENDOZA, DENISE GUTIERREZ, AND TAMMY MUNOZ, Appellants
                           V.
                STAFF FORCE, INC., Appellee

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-08857

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Goldstein, and Justice Smith
                         Opinion by Chief Justice Burns
      Before the Court is appellants’ motion to dismiss the appeal because the

parties have resolved their dispute. We grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1).



                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE

210796F.P05
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

PARTNERS PERSONNEL                          On Appeal from the 116th Judicial
MANAGEMENT SERVICES, LLC,                   District Court, Dallas County, Texas
XIMENA VARELA, DENISE                       Trial Court Cause No. DC-21-08857.
SOTO, ESMERALDA CABRERA                     Opinion delivered by Chief Justice
MENDOZA, DENISE GUTIERREZ,                  Burns. Justices Goldstein and Smith
AND TAMMY MUNOZ, Appellants                 participating.

No. 05-21-00796-CV         V.

STAFF FORCE, INC., Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

     It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered December 3, 2021




                                      –2–